Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on April 2, 2021, and May 10, 2021.  
The amendments to the specification, filed May 10, 2021, have been accepted and entered.
Claims 1-20 are currently pending and have been examined.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-8:  Claim 1 recites a method but does not indicate what entity is performing the method.  Is it performed manually by a human, performed by a computer, by a computer system, some combination, etc.?  Per paragraphs [0015] and [0019] of Applicants’ originally-filed disclosure, the method appears to be performed automatically in a computing environment, such as that in Figure 1, comprised of sensors, hardware, and software.  For purposes of examination, the Examiner is interpreting this portion of claim 1 as reciting that each step is performed by a computer or computer element.
Further, claim 1 recites “initiating an audit of the user based on determining that a difference between the number of times and the number of items exceeds a threshold maximum difference.”  This limitation is unclear.  It is unclear if determining the difference is intended to be part of the recited method or if it occurs externally to the claim.  For purposes of examination, the Examiner is interpreting the determining a difference as being an actively recited part of the method.
Claims 2-8 inherit the deficiencies of claim 1.
Claim 2:  Claim 2 recites “the audit is initiated to determine whether the user scanned one or more items without adding the one or more items to a receptacle of the user.”  This limitation is unclear.  It is unclear what is meant by the user “scanned” one or more items.  Is this referring to a portion of claim 1?  Is this intended to be the same as the user inputting the item?  It is further unclear what is meant by “without adding the one or more items to a receptacle of the user.”  Was the user supposed to add the items to a receptacle of the user?  For purposes of examination, the Examiner is interpreting this portion of claim 2 as referring to a portion of claim 1 that recites adding one or more items to a receptacle of the user.
Claim 3:  Claim 3 recites “the audit is initiated to determine whether the user added one or more items to a receptacle of the user without scanning one or more items.”  This limitation is unclear.  It is unclear what is meant by the user adding one or more items to a receptacle without scanning the one or more items.  Is this referring to a portion of claim 1?  Is “scanning” intended to be the same as the user inputting the item?  It is further unclear what is meant by the receptacle of the user?  Is adding the items to a receptacle a step in claim 1?  For purposes of examination, the Examiner is interpreting this portion of claim 3 as referring to a portion of claim 1 that recites adding one or more items to a receptacle of the user after scanning the items.
Claims 5-7, 11-13, and 17-19:  Claim 5 recites “determining an identifier input by the user at the first moment in time.”  It is unclear how this identifier is determined and what the identifier represents.  Is this an identifier of one of the items and is it determined by processing the first image?  If not, how/when is it determined?  For purposes of examination, the Examiner is interpreting the identifier as being determined by processing the first image and that the identifier represents one of the items.
Further, claim 5 recites “comparing the identifier input by the user and the identified one or more items.”  It is unclear what is being compared.  Is the identifier being compared to identifiers of the one or more items?  Or is the identifier being compared to the one or more items to see if the identifier identifies one of the one or more items?  For purposes of examination, the Examiner is interpreting this portion of claim 5 as reciting that the identifier is being compared to the one or more items to see if the identifier identifies one of the one or more items.
Further, claim 5 recites “initiating the audit based on the comparison.”  Is this the same audit that was recited in claim 1?  If so, it is unclear how the audit being initiated based on the comparison is the same as initiating the audit based on the number of times the symbol was detected and the number of items exceeding a threshold maximum difference. Is this an alternative way to initiate the audit?  If so, then this raises possible issues under 35 USC 112d.
For purposes of examination, the Examiner is interpreting the audit in claim 5 as being a different, additional audit than that recited in claim 1.
Claims 11 and 17 are rejected for similar reasons.
Claims 6-7, 12-13, and 18-19 inherit the deficiencies of claims 5, 11, and 17.
Claims 7, 13, and 19:  Claim 7 recites “initiating the audit based on determining that the user did not place an item into the receptacle during the window of time.”  This limitation is unclear.  Is this intended to be an alternative way to initiate the audit recited in claims 1 and 5?  If so, then this raises possible issues under 35 USC 112d.  For purposes of examination, the Examiner is interpreting the audit in claim 7 as being a different, additional audit than that recited in claims 1 and 5.
Claims 13 and 19 are rejected for similar reasons.
Claims 8, 14, and 20:  Claim 8 recites “initiating the audit based on determining that the symbol was not detected within the window of time.”  This limitation is unclear.  Is this intended to be the same audit that was recited in claim 1?  Or is this intended to be an alternative way to initiate the audit recited in claim 1?  If so, then this raises possible issues under 35 USC 112d.  For purposes of examination, the Examiner is interpreting the audit in claim 8 as being a different, additional audit than that recited in claim 1.
Claims 14 and 20 are rejected for similar reasons.
Claims 9-20:  Claim 9 recites “initiating an audit of the user based on determining that a difference between the number of times and the number of items exceeds a threshold maximum difference.”  This limitation is unclear.  It is unclear if determining the difference is intended to be part of the recited method or if it occurs externally to the claim.  For purposes of examination, the Examiner is interpreting the determining a difference as being an actively recited part of the method.
Claim 15 is rejected for similar reasons.  
Claims 10-14 and 16-20 inherit the deficiencies of claims 9 and 15.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea.
Independent claims 1, 9, and 15 recite a method, a computer-readable storage medium, and a system for initiating an audit of a user.  With respect to claim 1, claim elements assigning a system to a user device, determining a number of times that the symbol was detected, determining a number of items associated with the user, and initiating an audit of the user, as drafted, illustrate a series of steps that, under their broadest reasonable interpretation, cover a mental process.  That is, other than reciting (in claims 9 and 15) that a processor performs the method, nothing in the claim precludes the steps from practically being performed in the mind.  Claims 9 and 15 recite similar limitations.  
The judicial exception is not integrated into a practical application.  In particular, claims 1, 9, and 15 recite detecting the symbol. These limitations are considered to recite insignificant extra-solution activity.
Further, claim 15 recites a processor and a memory and claim 9 recites a computer-readable storage medium.  These elements are recited at a high level of generality i.e., as generic computer components performing generic computer functions.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the claims recite detecting, i.e., receiving, data.  Per MPEP 2106.05(d)(II), elements such as receiving or transmitting data over a network, using the Internet to gather data, and storing and retrieving information in memory are considered to be computer functions that are well-understood, routine, and conventional functions.  See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPG2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).
Further, as discussed above, claim 15 recites a processor and a memory and claim 9 recites a computer-readable storage medium.  These elements are recited at a high level of generality (i.e., as generic computer components performing generic computer functions).  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
Claims 2-8, 10-14, and 16-20 depend from claims 1 and 9.  Claim 2 is directed to number of times relative to the number of items and initiating the audit to determine whether the user scanned one or more items without adding the one or more items to a receptacle of the user and is further directed to the abstract idea.  Claim 3 is directed to the number of times relative to the number of items and initiating the audit to determine whether the user added one or more items to a receptacle of the user without scanning the one or more items and is further directed to the abstract idea.  Claims 4, 10, and 16 are directed to the type of symbol and are further directed to the abstract idea.  Claims 5, 11, and 17 are directed to processing the image to identify one or more items, determining an identifier, comparing the identifier, and initiating the audit based on the comparison and are further directed to the abstract idea.  Claims 6, 12, and 18 are directed to retrieving one or more images and evaluating the one or more image and are further directed to the abstract idea.  Claims 7, 13, and 19 are directed to initiating the audit based on determining that the user did not place an item into the receptacle during the window of time and are further directed to the abstract idea.  Claims 8, 14, and 20 are directed to determining that the user added an item to a receptacle, determining that the symbol was not detected, and initiating the audit based on determining that the symbol was not detected and are further directed to the abstract idea.   
Thus, the claims are not patent eligible.

Potentially Allowable Subject Matter
Claims 1, 9, and 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 101 set forth in this Office action.
In the event the claims are amended, they will be subject to further examination.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 8,396,758 B2 to Paradise et al. is directed to techniques for confirming purchases of products from a retail establishment using a mobile device including comparing a purchase confirmation code to a user’s physical cart before the user leaves the store.  

US 8,104,680 B2 to Kundu et al. is directed to correlating video data of a user interacting with items in a store with transaction data to determine if a transaction is fraudulent.  

US 7,631,808 B2 to Kundu et al. is directed to correlating video data of a user interacting with items in a store with transaction data that includes a count of items indicated in the video data to determine if a transaction is fraudulent.  

US 2015/0269549 A1 to Herring et al. is directed to systems and methods to synchronize mobile scanning of items with video from loss prevention cameras. 

US 2012/0188377 A1 to Kundu et al. is directed to systems and methods for a cart inspector system to create a suspicion level for a transaction based on analysis of a target image.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anne M Georgalas/
Primary Examiner, Art Unit 3684